Exhibit 10.22

 

 

EMPLOYMENT AGREEMENT (this

“Agreement”) dated as of April 10, 2007, between

REALOGY CORPORATION, a Delaware

corporation, (the “Company”) and BRUCE G.

ZIPF (“Executive”).

WHEREAS, pursuant to the Agreement and Plan of Merger, made and entered into as
of the 15th day of December, 2006, by and among Domus Holdings Corp. (the
“Parent”), the Company and Domus Acquisition Corp. (the “Merger Agreement”),
Domus Acquisition Corp. will be merged with and into the Company (the
“Transaction”), and the Company will be the surviving corporation in the
Transaction;

WHEREAS, in connection with the Transaction, the Company desires to employ
Executive and Executive desires to be employed by the Company;

WHEREAS, the Company and Executive are parties to that letter agreement dated as
of November 7, 2006, as such letter agreement has been amended or supplemented
through the Effective Date (as defined in Section 1) (the “Prior Agreement”);
and

WHEREAS, Executive, as a condition of his employment, will make a substantial
investment in the Parent concurrently with the closing of the Transaction by
purchasing 160,000 shares of common stock of the Parent, par value $0.01
(“Common Stock”), at a price of $10.00 per share;

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

Section 1. Employment Period.

The initial term of Executive’s employment hereunder shall be for a period of
five (5) years (the “Initial Term”) commencing on the closing of the Transaction
(the “Effective Date”) and ending on the fifth anniversary of the Effective
Date, unless terminated earlier pursuant to Section 3 (the “Employment Period”);
provided, however, that the Employment Period shall automatically be renewed for
an additional period of one (1) year upon the expiration of the Initial Term
unless either party gives at least ninety (90) days’ written notice of its
intention not to renew the Employment Period. Upon Executive’s termination of
employment with the Company for any reason, he shall immediately resign all
positions with the Company or any of its subsidiaries or affiliates, including
any position as a member of the Parent’s Board of Directors and a member of the
Company’s Board of Directors (the “Board”).

Section 2. Terms of Employment.

(a) Position. During the term of Executive’s employment under this Agreement,
Executive shall serve as President and CEO, NRT Incorporated and shall have such
duties and responsibilities as shall be assigned to Executive by the President
of the Company (or, if the President of the Company as of the Effective Date is
no longer serving in such position, the



--------------------------------------------------------------------------------

Chief Executive Officer of the Company) (such individual, the “Reporting
Person”). In performing his duties hereunder, Executive shall report directly to
the Reporting Person. At the request of the Company, Executive shall also serve
as an officer of any of its subsidiaries or affiliates without additional
compensation.

(b) Duties. During the Employment Period, Executive agrees to devote all of his
business time to the business and affairs of the Company and to use Executive’s
reasonable best efforts to perform faithfully, effectively and efficiently his
responsibilities and obligations hereunder. Notwithstanding the foregoing,
nothing herein shall prohibit Executive from (i) serving on civic or charitable
boards or committees and (ii) managing personal investments, so long as such
activities do not materially interfere with the performance of Executive’s
responsibilities hereunder.

(c) Compensation.

(i) Base Salary. During the Employment Period, Executive shall receive an
initial annual base salary in an amount equal to $520,000, which shall be paid
in accordance with the customary payroll practices of the Company (the “Annual
Base Salary”). Executive’s Annual Base Salary shall be reviewed at least
annually by the Board but may not be reduced, and in the event of any increase
thereof, all references to “Annual Base Salary” as used in this Agreement shall
refer to such increased amount.

(ii) Bonuses. The Company shall establish a performance-based bonus plan (the
“Plan”) to be applicable for each fiscal year of the Company (a “Fiscal Year”)
ending during the Employment Period pursuant to which Executive will be eligible
to receive an annual bonus (the “Bonus”) with respect to each Fiscal Year of the
Company ending during the Employment Period (each, a “Bonus Year”). The Board or
the Compensation Committee of the Board (the “Compensation Committee”) will
administer the Plan and shall establish performance objectives for each Fiscal
Year, which performance objectives shall be reasonably related to the Company’s
business objectives. In the event that, with respect to the applicable Fiscal
Year of the Company ending during the Employment Period, the Company achieves
the pre-established target performance goals based on actual performance,
Executive shall be entitled to receive a Bonus in an amount equal to 100% of
Executive’s Annual Base Salary (“Target Bonus”), (and in the event the Board or
the Compensation Committee increase Executive’s Target Bonus after the Effective
Date, all references to “Target Bonus” as used in this Agreement shall refer to
such increased amount). Subject to Section 4, Executive will be entitled to
receive the Bonus only upon the Company’s achievement of the specified
performance objectives and if Executive is employed on the last day of the
applicable Bonus Year. The Bonus shall become payable on March 15 of the year
following the end of the applicable Bonus Year, provided that the Board or
Compensation Committee finally determines (x) that the Company has achieved the
applicable performance objectives and (y) the amount of the bonus that shall be
paid to each executive entitled to receive a bonus for the applicable Bonus
Year. If the Board or Compensation Committee has not made such final
determination by March 15 of such year, the Bonus (if any) shall instead be paid
as soon as practicable thereafter during such year.

(iii) Benefits. During the Employment Period, Executive shall be entitled to
participate in all incentive, savings and retirement plans, practices, policies
and programs applicable generally to other senior executives of the Company and
shall be eligible for participation in, and shall receive all benefits under,
welfare benefit plans, practices, policies and programs provided by the Company
to the extent applicable generally to other senior executives

 

-2-



--------------------------------------------------------------------------------

of the Company (“Benefit Plans”). The benefits provided to Executive shall be,
in the aggregate, comparable to those benefits that Executive was receiving at
the Company immediately prior to the Effective Date, but excluding those
benefits under any nonqualified deferred compensation plans that are being
amended or terminated in connection with the Transaction or that relate to or
provide benefits or compensation measured with respect to the Company’s common
stock.

(iv) Expenses. During the term of Executive’s employment, Executive shall be
entitled to receive reimbursement for all reasonable business expenses incurred
by Executive in performance of his duties hereunder, provided that Executive
provides all necessary documentation in accordance with Company policy.

(v) Stock Options. Concurrent with the closing of the Transaction, the Company
shall cause the Parent to grant Executive a stock option (the “Option Grant”) to
purchase 600,000 shares of Common Stock, at an exercise price of $10.00 per
share. The Option Grant will be pursuant and subject to the terms and conditions
set forth in the Parent’s 2007 Stock Incentive Plan (the “Stock Incentive Plan”)
and Executive’s option agreement associated with the Option Grant (the “Option
Agreement”, which is attached hereto as Appendix A), and Executive’s purchase of
the Purchased Shares as provided in Section 2(c)(vii) below.

(vi) Restricted Stock. Concurrent with the closing of the Transaction, the
Company shall cause the Parent to grant Executive a grant (the “Restricted Stock
Grant”) of restricted shares of Common Stock (“Restricted Shares”). The
Restricted Stock Grant will be pursuant and subject to the terms and conditions
set forth in the Stock Incentive Plan and the restricted stock agreement
evidencing such grant (the “Restricted Stock Agreement”, which is attached
hereto as Appendix B). The Restricted Stock Grant will be comprised of 100,000
Restricted Shares and shall be subject to the vesting, termination and other
terms set forth in the Restricted Stock Agreement.

(vii) Investment. Concurrent with the closing of the Transaction, Executive
shall purchase 160,000 shares of Common Stock, at a price of $10.00 per share
(the “Purchased Shares”). The Purchased Shares shall be subject to the terms of
the Stock Incentive Plan and Executive’s Subscription Agreement (attached hereto
as Appendix C) and Executive’s Contribution Agreement (attached hereto as
Appendix D). All of the Purchased Shares will be fully vested at the Effective
Date.

(viii) Management Investor Rights Agreement. All Purchased Shares, shares
purchased pursuant to the Restricted Shares, the Option Grant and Common Stock
held by Executive pursuant to the vesting of Restricted Shares and the exercise
of the Option Grant will be subject to the terms and conditions of the
Management Investor Rights Agreement by and among the Parent, Executive, and
other signatories thereto (the “Management Investor Rights Agreement”),
including the restrictive covenants contained in Annex I to Section 8 thereof.
The Option Agreement, Stock Incentive Plan, Restricted Stock Agreement,
Management Investor Rights Agreement, Subscription Agreement and any other stock
or stock-based award agreement entered into by and between the Company and
Executive after the date hereof, collectively, the “Equity Documents”.

 

-3-



--------------------------------------------------------------------------------

Section 3. Termination of Employment.

(a) Death or Disability. Executive’s employment hereunder shall terminate
automatically upon Executive’s death. If Executive becomes subject to a
Disability during the Employment Period (pursuant to the definition of
Disability set forth below), the Company may give Executive written notice in
accordance with Sections 3(e) and 9(h) of its intention to terminate Executive’s
employment. For purposes of this Agreement, “Disability” means (i) Executive’s
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) Executive is, by reason of any medically determinable
physical of mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident or health plan covering employees of the Company. Whether Executive has
incurred a “Disability” shall be determined by a physician selected by the
Company or its insurers.

(b) Cause. Executive’s employment may be terminated at any time by the Company
for Cause. For purposes of this Agreement, “Cause” shall mean (i) Executive’s
willful failure to substantially perform his duties as an employee of the
Company or any subsidiary (other than any such failure resulting from incapacity
due to physical or mental illness), (ii) any act of fraud, misappropriation,
dishonesty, embezzlement or similar conduct against the Company or any
subsidiary, (iii) Executive’s conviction of, or plea of guilty or nolo
contendere to a charge of commission of, a felony or crime involving moral
turpitude, (iv) Executive’s indictment for a charge of commission of a felony or
any crime involving moral turpitude, provided that the Board determines in good
faith that such indictment would result in a material adverse impact to the
business or reputation of the Company, (v) Executive’s gross negligence in the
performance of his duties, or (vi) Executive purposefully or negligently makes
(or has been found to have made) a false certification to the Company pertaining
to its financial statements; a termination will not be for “Cause” pursuant to
clause (i), (ii) or (v), to the extent such conduct is curable, unless the
Company shall have notified Executive in writing describing such conduct and
Executive shall have failed to cure such conduct within ten (10) business days
after his receipt of such written notice.

(c) Termination Without Cause. The Company may terminate Executive’s employment
hereunder without Cause at any time.

(d) Good Reason. Executive’s employment may be terminated at any time by
Executive for Good Reason or without Good Reason upon 90 days’ prior written
notice, provided, in the case of a termination for Good Reason, that Executive
provides such notice within 60 days after the occurrence of the event giving
rise to the termination for Good Reason. For purposes of this Agreement, “Good
Reason” means voluntary resignation after any of the following actions taken by
the Company or any of its subsidiaries without Executive’s consent: (i) a
material reduction of Executive’s duties and responsibilities to the Company,
(ii) a reduction in Executive’s Annual Base Salary or Target Bonus (not
including any diminution related to a broader compensation reduction that (A) is
made in consultation with the Reporting Person and (B) is applied to all senior
executives of the Company in a relatively proportionate manner); (iii) the
relocation of

 

-4-



--------------------------------------------------------------------------------

Executive’s primary office to a location more than 30 miles from the prior
location; (iv) delivery of notice of non-renewal of the Employment Period by the
Company (other than non-renewal by the Company due to Executive’s Disability,
termination for Cause or termination by Executive); or (v) a material breach by
the Company of a material provision of this Agreement (which for the avoidance
of doubt includes Section 2(a) of this Agreement, but which would not include
any promotion or lateral assignment); a termination shall not be for “Good
Reason” pursuant to clause (i), (ii), or (iii), unless Executive shall have
given written notice of his intention to resign for Good Reason and the Company
shall have failed to cure the event giving rise to Good Reason within ten (10 )
business days after the Company’s receipt of such written notice.

(e) Notice of Termination. Any termination by the Company for Cause or without
Cause, or by Executive for Good Reason or without Good Reason, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 9(h). For purposes of this Agreement, a “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so indicated
and (iii) if the Date of Termination (as defined below) is other than the date
of receipt of such notice, specifies the termination date. The failure by
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or the Company hereunder or preclude Executive or
the Company from asserting such fact or circumstance in enforcing Executive’s or
the Company’s rights hereunder.

(f) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, without Cause or by reason of
Disability, or by Executive for Good Reason or without Good Reason, the date of
receipt of the Notice of Termination (in the case of a termination with or
without Good Reason, provided such notice is in accordance with Section 3(d)) or
any later date specified therein pursuant to Section 3(e), as the case may be
and (ii) if Executive’s employment is terminated by reason of death, the date of
death.

Section 4. Obligations of the Company upon Termination.

(a) With Good Reason; Without Cause. If during the Employment Period, the
Company shall terminate Executive’s employment without Cause or Executive shall
terminate his employment for Good Reason, then the Company will provide
Executive with the following severance payments and/or benefits:

(i) Prior to the thirtieth day following the Date of Termination, the Company
shall pay to Executive in a lump sum, to the extent not previously paid, (i) the
Annual Base Salary through the Date of Termination, and (ii) the Bonus earned
for any Bonus Year ended prior to the year in which the Date of Termination
occurs, provided that Executive was employed on the last day of such Bonus Year
(the “Accrued Obligations”); and

(ii) The Company will pay Executive an aggregate sum of (x) 200%, in the event
any such termination occurs prior to the first anniversary of the Effective
Date, or within twelve months after any Change in Control (as such term is
defined in the Stock Incentive Plan) that occurs subsequent to the Effective
Date (any such period described in this clause (x), a “Protected Period”), or
(y) 100% in the event any such termination occurs at any time other than during
a Protected Period, of Executive’s Annual Base Salary and Target Bonus (such
amount, the “Cash Severance”) as

 

-5-



--------------------------------------------------------------------------------

follows: (i) one-half of the Cash Severance shall be payable to Executive in a
lump sum, within 30 business days of the Date of Termination and (ii) the
remaining one-half of the Cash Severance will be payable to Executive in twelve
(12) equal monthly installments commencing as of the first day of the calendar
month following the month in which the Date of Termination occurs; and

(iii) From the period beginning on the Date of Termination through the earlier
to occur of (x) the second anniversary of the Date of Termination and (y) the
date Executive becomes eligible to participate in another employer’s medical and
dental benefit plans, as applicable (the “New Employer Plan”), Executive shall
be entitled to participate in the same medical and dental benefit plans
maintained by the Company for its active employees, on the same terms (including
employee-paid portions of insurance premiums and co-pays) as such active
employees, all as in effect from time to time during such period; provided,
however, that Executive acknowledges and agrees that such benefit continuation
coverage shall run concurrently with the benefit continuation coverage to which
Executive would be entitled to elect to receive under the Consolidated Omnibus
Budget Reconciliation Act of 1986 (“COBRA”); and provided, further, however,
that, if applicable, Executive shall be required to notify the Company of the
date on which Executive shall become eligible to participate in any New Employer
Plan promptly after Executive being advised of such date by such other employer.

Notwithstanding the foregoing provisions of this Section 4(a), to the extent
required in order to comply with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), amounts to be paid under this Section 4(a) shall
be paid to Executive on the first business day after the date that is six months
following Executive’s “separation from service” within the meaning of
Section 409A of the Code.

(b) Death or Disability. If Executive’s employment shall be terminated by reason
of Executive’s death or Disability, then the Company will provide Executive (or
his estate or legal representative) with the following severance payments and/or
benefits: (A) the Accrued Obligations; (B) a lump sum equal to 100% of
Executive’s Annual Base Salary; and (C) the Welfare Benefits. Notwithstanding
the foregoing provisions of this Section 4(b), to the extent required in order
to comply with Section 409A of Code, amounts to be paid under this Section 4(b)
shall be paid to Executive on the first business day after the date that is six
months following Executive’s “separation from service” within the meaning of
Section 409A of the Code. Thereafter, the Company shall have no further
obligation to Executive or his legal representatives, other than any rights to
vested benefits under any Benefit Plans, indemnification rights he may have
under this Agreement and any rights he may have under the Equity Documents.

(c) Cause; Other than for Good Reason. If Executive’s employment shall be
terminated by the Company for Cause or by Executive without Good Reason, then
the Company shall have no further payment obligations to Executive other than
the Accrued Obligations. Thereafter, the Company shall have no further
obligation to Executive or his legal representatives, other than any rights to
vested benefits under any Benefit Plans, indemnification rights he may have
under this Agreement, and any rights he may have under the Equity Documents.

(d) General Release. The Company’s obligations to make payments under Sections
4(a) and in the case of Disability under Section 4(b) are conditioned on
Executive’s or his legal representative’s (as applicable) executing a general
release of claims against the Company and its subsidiaries and affiliates and
their successors and assigns (and the officers and directors of such entities)
substantially in the form attached hereto as Exhibit A (the “Release”). For the
avoidance of doubt, the Company’s obligations under Section 8 of this Agreement,
the Benefit Plans, and the Equity Documents shall not be subject to Executive’s
execution of the Release nor to Executive’s obligations under Section 5 of this
Agreement, unless otherwise specifically provided in such other arrangements.

Section 5. Restrictive Covenants. Executive shall be subject to the restrictive
covenants set forth in Annex I to Section 8 of the Management Investor Rights
Agreement in accordance with its terms.

Section 6. Severance Payments. In addition to the foregoing, and not in any way
in limitation of any right or remedy otherwise available to the Company, if the
Board reasonably

 

-6-



--------------------------------------------------------------------------------

and in good faith believes Executive has violated or is in violation of any
provision of Annex I of the Management Investor Rights Agreement, the Board may
unilaterally suspend Executive’s right to receive any Cash Severance then or
thereafter due from the Company to Executive, provided that the Board (a) gives
Executive advance written notice of such suspension and (b) initiates an action
or claim to enforce the Company’s rights in respect of such restrictive
covenants promptly after such suspension. In the event that the Company prevails
on such action or claim, Executive’s right to receive, and the Company’s
obligation to pay, any additional Cash Severance, including any previously
suspended amounts, shall be terminated immediately, and Executive shall have no
further rights to Cash Severance. In the event that Executive prevails on such
action or claim, the Company shall be required to pay to Executive in a lump sum
within thirty (30) days of such adjudication (or, to the extent required in
order to comply with Section 409A of the Code on the first business day after
the date that is six months following Executive’s “separation from service”
within the meaning of Section 409A of the Code) any Cash Severance the payment
of which was delayed due to such suspension, plus interest for any period during
which the payment of the Cash Severance was suspended at the prime rate, as
published in the Wall Street Journal on the date of such suspension, and to
commence payment of future installments of Cash Severance in accordance with
Section 4(a)(ii).

Section 7. Executive’s Representations, Warranties and Covenants.

(a) Executive hereby represents and warrants to the Company and its subsidiaries
that:

(1) Executive has all requisite power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by Executive;

(2) the execution, delivery and performance of this Agreement by Executive does
not and will not, with or without notice or the passage of time, conflict with,
breach, violate or cause a default under any agreement, contract or instrument
to which Executive is a party or any judgment, order or decree to which
Executive is subject;

(3) Executive is not a party to or bound by any employment agreement, consulting
agreement, non-compete agreement, fee for services agreement, confidentiality
agreement or similar agreement with any other Person other than the Company;

(4) upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a legal, valid and binding obligation of
Executive, enforceable in accordance with its terms;

(5) Executive understands that Parent and the Company will rely upon the
accuracy and truth of the representations and warranties of Executive set forth
herein and Executive consents to such reliance; and

(6) as of the date of execution of this Agreement, Executive is not in breach of
any of its terms, including having committed any acts that would form the basis
for a Cause termination if such act had occurred after the Effective Date.

 

-7-



--------------------------------------------------------------------------------

(b) The Company and its subsidiaries hereby represent and warrant to Executive
that:

(1) the Company has all requisite power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by the Company;

(2) the execution, delivery and performance of this Agreement by the Company
does not and will not, with or without notice or the passage of time, conflict
with, breach, violate or cause a default under any agreement, contract or
instrument to which the Company is a party or any judgment, order or decree to
which the Company is subject;

(3) upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a legal, valid and binding obligation of the
Company, enforceable in accordance with its terms; and

(4) the Company understands that Executive will rely upon the accuracy and truth
of the representations and warranties of the Company set forth herein and the
Company consents to such reliance.

Section 8. Indemnification.

The Company shall indemnify Executive to the maximum extent permitted under the
General Corporate Law of Delaware for acts taken within the scope of his
employment. To the extent that the Company obtains coverage under a director and
officer indemnification policy, Executive will be entitled to such coverage on a
basis that is no less favorable than the coverage provided to any other officer
or director of the Company.

Section 9. General Provisions.

(a) Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable under any present or future law, and if the rights and obligations
of any party under this Agreement will not be materially and adversely affected
thereby, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be possible. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

(b) Entire Agreement. This Agreement and the Equity Documents embody the
complete agreement and understanding among the parties hereto with respect to
the subject

 

-8-



--------------------------------------------------------------------------------

matter hereof and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way (including, without limitation, any
other employment, severance or change-in-control agreement or understanding).
For the avoidance of doubt, Executive, the Company and the Subsidiaries
acknowledge that any agreement between Executive and the Company or Cendant
Corporation or any subsidiary or affiliate of any of the foregoing, entered into
prior to the Effective Date, including without limitation, the Prior Agreement,
shall be void ab initio as of immediately before the Effective Date.

(c) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

(d) Successors and Assigns.

(i) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(ii) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law,
or otherwise.

(e) Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER
THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE
INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.

(f) Enforcement.

(i) Arbitration. Except for the Company or its Affiliate’s right to obtain
injunctive relief for violation of Section 5 of this Agreement or in Annex I to
Section 8 of the Management Investor Rights Agreement, any controversy, dispute
or claim arising out of or relating to this Agreement, or its interpretation,
application, implementation, breach or

 

-9-



--------------------------------------------------------------------------------

enforcement which the parties are unable to resolve by mutual agreement, shall
be settled by submission by either party of the controversy, claim or dispute to
binding arbitration in New York (unless the parties agree in writing to a
different location), before a single arbitrator in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association then
in effect. In any such arbitration proceeding the parties agree to provide all
discovery deemed necessary by the arbitrator. The decision and award made by the
arbitrator shall be final, binding and conclusive on all parties hereto for all
purposes, and judgment may be entered thereon in any court having jurisdiction
thereof. Each party shall bear its or his costs and expenses in any such
arbitration and one-half of the arbitrator’s fees and costs; provided, however,
if Executive prevails on substantially all material claims, the Company shall
reimburse Executive for all of his reasonable attorney’s fees and costs.

(ii) Remedies. All remedies hereunder are cumulative, are in addition to any
other remedies provided for by law and may, to the extent permitted by law, be
exercised concurrently or separately, and the exercise of any one remedy shall
not be deemed to be an election of such remedy or to preclude the exercise of
any other remedy.

(iii) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.

(g) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and Executive and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall be construed as a waiver of such provisions or affect the
validity, binding effect or enforceability of this Agreement or any provision
hereof.

(h) Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail and one day after deposit for overnight
delivery with a reputable overnight courier service.

 

If to the Company, to:   Realogy Corporation   c/o Apollo Management VI, L.P.  
9 West 57th Street   New York, New York 10019   Facsimile:   (212) 515-3288  
Attention:   Marc Becker

 

-10-



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:   Wachtell, Lipton, Rosen &
Katz   51 West 52nd Street   New York, NY 10019   Attention:   Steven A. Cohen,
Esq.     Igor Kirman, Esq.   Facsimile:   212.403.2000 If to Executive, to:  
Executive’s home address most recently on file with the Company. with a copy
(which shall not constitute notice) to:   Simpson Thacher & Bartlett LLP   425
Lexington Avenue   New York, NY 10017   Attention:   Andrea K. Wahlquist, Esq.

(i) Withholding. The Company may withhold from any amounts payable or benefits
to be provided to Executive under this Agreement or otherwise all Federal,
state, city or other taxes and other amounts that the Company may reasonably
determine are required to be withheld pursuant to any applicable law or
regulation.

(j) Survival of Representations, Warranties and Agreements. All representations,
warranties and agreements contained herein shall survive this Agreement and the
Employment Period indefinitely.

(k) Effectiveness. Notwithstanding the foregoing, none of Parent, the Company or
its subsidiaries shall have any obligations to Executive or his beneficiaries
under this Agreement, in the event Executive is unable to perform his duties
hereunder, including due to death or Disability or Executive commits an act that
would constitute Cause, in each case prior to the closing of the Transaction, in
which case this Agreement shall be of no force and effect. Further, this
Agreement shall be null and void and of no further effect in the event that the
Merger Agreement is terminated or the Effective Date does not occur.

(l) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
All references to a “Section” in this Agreement are to a section of the
Agreement unless otherwise noted.

(m) Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.

(n) Code Section 409A. Notwithstanding anything herein or elsewhere to the
contrary, to the extent Executive or the Company notifies the other that this
Agreement may

 

-11-



--------------------------------------------------------------------------------

result in Executive being subject to the penalties of Section 409A of the Code,
Executive and the Company agree to negotiate (and the Company shall cause any
affiliate to negotiate), in good faith alternatives to avoid such penalties.

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

REALOGY CORPORATION By:  

/s/ David J. Weaving

Name:   David J. Weaving Title:  

Executive Vice President and

Chief Administrative Officer

BRUCE G. ZIPF Signature:  

/s/ Bruce G. Zipf



--------------------------------------------------------------------------------

Exhibit A

Form of Release

THIS RELEASE (the “Release”) is entered into between Bruce G. Zipf (“Executive”)
and Realogy Corporation, a Delaware corporation (“Realogy”), for the benefit of
Realogy. The entering into and non-revocation of this Release is a condition to
Executive’s right to receive the payments under Section 4[(a)][(b)] of the
employment agreement entered into by and between Executive and Realogy, dated as
of April 10, 2007 (the “Employment Agreement”). Capitalized terms used and not
defined herein shall have the meaning provided in the Employment Agreement.

Accordingly, Executive and Realogy agree as follows.

1. In consideration for the payments and other benefits provided to Executive by
the Employment Agreement, to which Executive is not otherwise entitled, and the
sufficiency of which Executive acknowledges, Executive represents and agrees, as
follows:

(a) Executive, for himself, his heirs, administrators, representatives,
executors, successors and assigns (collectively “Releasers”), hereby irrevocably
and unconditionally releases, acquits and forever discharges and agrees not to
sue Realogy or any of its parents, subsidiaries, divisions, affiliates and
related entities and its current and former directors, officers, shareholders,
trustees, employees, consultants, independent contractors, representatives,
agents, servants, successors and assigns and all persons acting by, through or
under or in concert with any of them (collectively “Releasees”), from all
claims, rights and liabilities up to and including the date of this Release
arising from or relating to Executive’s employment with, or termination of
employment from, the Company, under the Employment Agreement and from any and
all charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of actions, suits, rights, demands,
costs, losses, debts and expenses of any nature whatsoever, known or unknown,
suspected or unsuspected and any claims of wrongful discharge, breach of
contract, implied contract, promissory estoppel, defamation, slander, libel,
tortious conduct, employment discrimination or claims under any federal, state
or local employment statute, law, order or ordinance, including any rights or
claims arising under Title VII of the Civil Rights Act of 1964, as amended, the
Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621 et
seq. (“ADEA”), or any other federal, state or municipal ordinance relating to
discrimination in employment. Nothing contained herein shall restrict the
parties’ rights to enforce the terms of this Release.

(b) To the maximum extent permitted by law, Executive agrees that he has not
filed, nor will he ever file, a lawsuit asserting any claims which are released
by this Release, or to accept any benefit from any lawsuit which might be filed
by another person or government entity based in whole or in part on any event,
act, or omission which is the subject of this Release.

(c) This Release specifically excludes Executive’s rights and Realogy’s
obligations under Section 8 of the Employment Agreement, the Benefit Plans, and
the Equity Documents. Executive’s entitlement to vested benefits under the
Benefit Plans and the Equity Documents



--------------------------------------------------------------------------------

shall be determined in accordance with the provisions of the Benefit Plans or
Equity Documents, as the case may be. Nothing contained in this Release shall
release Executive from his obligations, including any obligations to abide by
restrictive covenants, under the Employment Agreement, the Equity Documents or
the Benefit Plans that continue or are to be performed following termination of
employment.

(d) Executive represents that he is not aware of any facts or circumstances that
would give rise, based on his actions, to any claims or lawsuits against Realogy
or any Releasee.

(e) The parties agree that this Release shall not affect the rights and
responsibilities of the US Equal Employment Opportunity Commission (hereinafter
“EEOC”) to enforce ADEA and other laws. In addition, the parties agree that this
Release shall not be used to justify interfering with Executive’s protected
right to file a charge or participate in an investigation or proceeding
conducted by the EEOC. The parties further agree that Executive knowingly and
voluntarily waives all rights or claims (that arose prior to Executive’s
execution of this Release) the Releasers may have against the Releasees, or any
of them, to receive any benefit or remedial relief (including, but not limited
to, reinstatement, back pay, front pay, damages, attorneys’ fees, experts’ fees)
as a consequence of any investigation or proceeding conducted by the EEOC.

2. Executive acknowledges that Realogy has specifically advised him of the right
to seek the advice of an attorney concerning the terms and conditions of this
Release. Executive further acknowledges that he has been furnished with a copy
of this Release, and he has been afforded twenty-one (21) days in which to
consider the terms and conditions set forth above prior to this Release. By
executing this Release, Executive affirmatively states that he has had
sufficient and reasonable time to review this Release and to consult with an
attorney concerning his legal rights prior to the final execution of this
Release. Executive further agrees that he has carefully read this Release and
fully understands its terms. Executive understands that he may revoke this
Release within seven (7) days after signing this Release. Revocation of this
Release must be made in writing and must be received by Marc Becker at Apollo
Management, L.P., 9 West 57th Street, 43rd Floor, New York, NY 10019 within the
time period set forth above.

3. This Release will be governed by and construed in accordance with the laws of
the state of Delaware, without giving effect to any choice of law or conflicting
provision or rule (whether of the state of Delaware or any other jurisdiction)
that would cause the laws of any jurisdiction other than the state of Delaware
to be applied. In furtherance of the foregoing, the internal law of the state of
Delaware will control the interpretation and construction of this agreement,
even if under such jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply. The
provisions of this Release are severable, and if any part or portion of it is
found to be unenforceable, the other paragraphs shall remain fully valid and
enforceable. This Release shall become effective and enforceable on the eighth
day following its execution by Executive, provided he does not exercise his
right of revocation as described above. If Executive fails to sign and deliver
this Release or revokes his signature, this Release will be without force or
effect, and Executive shall not be entitled to the payment under
Section 4[(a)][(b)] of the Employment Agreement.